DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on February 16, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
		Response to Amendment
The amendment to the claims received on February 16, 2021 has been entered.
The cancelation of claims 21-35 is acknowledged.
The new claims 36-39 are acknowledged. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 36-49 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Haruta’512 (US 2016/0266512).
     With respect to claim 36, Haruta’512 teaches an image forming apparatus (Fig.1, item 2) of an electrophotograhpic method for exposing a photosensitive member based on a density value of a pixel in image data and forming an image (paragraph 42), the image forming apparatus comprising: 
     a controller (Fig.1, item 21) including a processor (Fig.1, item 102) and a memory (Fig.1, item 103 and item 104), the controller configured to: 
     specify an area of a white object [regarding to a white fine line (paragraph 149)], the area having a width equal to or smaller than a predetermined width [a while fine line is considered having a width equal to or smaller than a predetermined width (paragraph 149)] and sandwiched between two pixels included in image data in a predetermined direction [a white fine line is drawn in a black background (paragraph 149). Therefore, the white fine line is considered being sandwiched between two black pixels included in image data in a predetermined direction]; 
     correct a density value of a first pixel that is one of the two pixels [regarding to the pixels p21 and p23 shown in Fig.10A and Fig.10B respectively] and adjacent to the area [regarding to the area having the pixel p22 shown in Fig.10A and Fig.10B] and a density value of a second pixel [regarding to the pixel p20 shown in Fig.10A)] adjacent to the first pixel in the predetermined direction [regarding to the horizontal direction shown in Fig.10A] and not included in the area, based on the area having been specified [the density of the fine line pixel p21 (having binary value 1 in paragraph 72) and the fine line 
     expose the first pixel and the second pixel based on the corrected density values [As shown in Fig.3, the screen selection unit obtains the output from the screen processing unit 304 and the fine line screen processing unit 305 and then output to the engine I/F unit 106 for printing. As a result, the printing engine 22 is considered disclosed to expose the one pixel and the adjacent pixel with light based on the adjusted density values of the screen image data].  
     With respect to claim 37, which further limits claim 36, Haruta’512 teaches wherein the controller [as shown in Fig.1, the controller 21 includes the image processing unit 105 which having the screen processing unit 304 to perform the screen processing] is further configured to perform screen processing on the image data (paragraph 50), and wherein the correct is to correct the density value of the first pixel and the density value of the second pixel in the image data on which the screen processing has been performed (Fig.7).  
     With respect to claim 38, which further limits claim 37, Haruta’512 teaches wherein the correct is to determine the density value of the first pixel and the density value of the second pixel in the image data on which the screen processing has been performed based on the density value of the first pixel and the density value of the second pixel in the image data on which the screen processing has not been performed yet (paragraphs 79-88 and Fig.7).  
claim 39, which further limits claim 36, Haruta’512 teaches wherein the white object is an object of a density value smaller than a predetermined threshold in the image data [regarding to the specified fine line part (abstract)].  
     With respect to claim 40, which further limits claim 36, Haruta’512 teaches wherein an edge of an object included in the image data is specified [when the edge is being set, the edge is considered being identified (paragraph 72)].  
     With respect to claim 41, which further limits claim 37, Haruta’512 teaches wherein the first pixel and the second pixel in the image data on which the screen processing has been performed are white pixels [as shown in Fig.19A and Fig.19C, the density value of the pixel 1906 (the one pixel) and the adjacent pixel which is between the pixel 1905 and the pixel 1906 are the white pixels].  
     With respect to claim 42, which further limits claim 36, Haruta’512 teaches wherein the predetermined width is a width of one pixel [regarding to the width of the pixel p22 shown in Fig.10A and Fig.10B].
     With respect to claims 43-49, they are method claim that claim how the color reprographic device of claims 36-42 to perform image processing.  Claim 43-49 are analyzed and rejected for the same reason set forth in the rejections of claims 36-42. In addition, the reference has disclosed a printing system to delete the unwanted rule line data, the process (method) to delete the unwanted rule line data is inherent disclosed to be performed by a processor in the printing system when the printing system performs the operation to delete the unwanted rule line data.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shindo’792 (US 2014/0118792) teaches an image processing apparatus for processing image data to be used for image formation, comprises: a black background area determination unit configured to determine a black background area formed from a plurality of black lines using the number of consecutive black lines and the number of consecutive lines adjacent to the black lines and other than the black lines out of the image data; and a thinning processing unit configured to perform thinning processing for the black background area by switching a thinning pattern to convert a value of a pixel based on the number of lines included in the black background area determined by the black background area determination unit.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674